ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                             Petitioner
                                                                                       *     Misc. Docket AG
v.
                                                                                       *     No. 32
EDWARD GONZALEZ
                                                                                       *     September Term, 2019
                                             Respondent

                                                                                   ORDER

                       UPON CONSIDERATION of the Attorney Grievance Commission of Maryland

and the Respondent, Edward Gonzalez, to suspend the Respondent from the practice of law

indefinitely for violating Rules 1.4(b), 1.16(d) and 8.4(d) of the Maryland Lawyers’ Rules

of Professional Conduct, and the record herein, it is this 27th day of September, 2019;

                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Edward

Gonzalez, be suspended from the practice of law in the State of Maryland indefinitely; and

it is further

                       ORDERED, that the Clerk of this Court shall strike the name of Edward Gonzalez

from the registry of attorneys in the Court and certify that fact to the trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.


                                                                                       /s/ Mary Ellen Barbera
                                                                                       Chief Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-09-27 11:09-04:00



Suzanne C. Johnson, Clerk